STATON, Judge,
concurring.
I concur. In the appeal before us and in State v. Willis (1990) Ind.App., 552 N.E.2d 512, trans. denied, the word "substantial" was used as an adjective. In Willis, this court cited the Indiana Supreme Court in Smith v. State (1986), Ind., 490 N.E.2d 300, 303 and pointed out that the Supreme Court found "no merit to this argument." When "substantial" and "substantive" are used as adjectives they are synonymous. In Willis, this court suggested that when these words are used as nouns, they may have a different meaning. In A Dictionary of Contemporary American Usage, the following explanation is helpful:
substantial; substantive. As adjectives these words are synonymous in the senses of belonging to the real nature or essential part of a thing, being real or actual, as opposed to the transitory or apparent. Each has, in addition, some exclusive senses. As a noun substantive may mean a noun or any other word functioning as a noun. Or as an adjective it may mean independent, not to be inferred but itself explicitly and formally expressed (The Queen, by a substantive enactment, declared her governorship of the Church). Substantial, as an adjective, has the exclusive meanings of strong, stout, or solid (It was a good substantial rope and could be relied on), moderately wealthy or well-to-do (Substantial citizens did not look with favor upon these suggestions since they would necessarily mean an increase in taxes), real or true in the main, or considerable amount (He found substantial happiness in work. There is a substantial profit to be made in these transactions but only if they are well *81managed), or vital, important (¥ substantial objection to the measure proposed is that it will offend the local clergy ).
Evans and Evans, A Dictionary of Contemporary American Usage, 487 (1957).
"Substantial evidence" is a term that cannot be defined definitely, and whether evidence in a particular case amounts to substantiality is a question of law on appeal which must be determined from facts of each case as it arises. Mississippi Public Service Commission v. U.S. (S.D.Miss.1954) 124 F.Supp. 809, 814-15. For example, "substantial evidence" is that which requires a guilty verdict to be affirmed on appeal. It is evidence from which the jury could reasonably find the issue of guilt in harmony. State v. Shilling (1948), Mo.App., 212 S.W.2d 96, 99.
What a juror considers "substantial evidence" in a particular case may be a subjective adventure without end. As the term is used in the instruction here-as an adjective, it is synonymous with substan- , tive. As the Indiana Supreme Court pointed out in Smith: "We see no merit to this argument." f